UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2142



SEA “B” MINING COMPANY,

                                                          Petitioner,

          versus


MAUDIA ROWE, widow of Perry Rowe; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-950-BLA)


Submitted:   July 31, 2006                 Decided:   August 22, 2006


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Ward Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Petitioner. Maudia Rowe, Respondent Pro Se. Rita A. Roppolo,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent Director.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sea “B” Mining Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative law

judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-

945 (2000).     Our review of the record discloses that the Board’s

decision   is   based   upon   substantial   evidence   and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.      Rowe v. Sea “B” Mining Co., No. 04-950-BLA (BRB

Aug. 12, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -